Name: Council Directive 79/173/EEC of 6 February 1979 on the programme for the acceleration and guidance of collective irrigation works in Corsica
 Type: Directive
 Subject Matter: NA;  cultivation of agricultural land;  regions of EU Member States;  agricultural structures and production;  economic policy
 Date Published: 1979-02-14

 Avis juridique important|31979L0173Council Directive 79/173/EEC of 6 February 1979 on the programme for the acceleration and guidance of collective irrigation works in Corsica Official Journal L 038 , 14/02/1979 P. 0015 - 0017****( 1 ) OJ NO C 200 , 22 . 8 . 1978 , P . 3 . ( 2 ) OJ NO C 239 , 9 . 10 . 1978 , P . 61 . ( 3 ) OJ NO L 96 , 23 . 4 . 1972 , P . 1 . ( 1 ) OJ NO L 94 , 28 . 4 . 1970 , P . 13 . ( 2 ) OJ NO L 295 , 30 . 12 . 1972 , P . 1 . ( 3 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . ( 4 ) OJ NO L 166 , 23 . 6 . 1978 , P . 9 . COUNCIL DIRECTIVE OF 6 FEBRUARY 1979 ON THE PROGRAMME FOR THE ACCELERATION AND GUIDANCE OF COLLECTIVE IRRIGATION WORKS IN CORSICA ( 79/173/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 43 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ), HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ), WHEREAS ARTICLE 39 ( 2 ) ( A ) OF THE TREATY PROVIDES THAT , IN WORKING OUT THE COMMON AGRICULTURAL POLICY , ACCOUNT SHOULD BE TAKEN OF THE SOCIAL STRUCTURE OF AGRICULTURE AND THE STRUCTURAL AND NATURAL DISPARITIES BETWEEN THE VARIOUS AGRICULTURAL REGIONS ; WHEREAS , IN ORDER TO ACHIEVE THE OBJECTIVES OF THE COMMON AGRICULTURAL POLICY SET OUT IN ARTICLE 39 ( 1 ) ( A ) AND ( B ), SPECIAL MEASURES APPROPRIATE TO THE PRODUCTION CONDITIONS IN THE LEAST-FAVOURED AGRICULTURAL AREAS SHOULD BE ADOPTED AT COMMUNITY LEVEL ; WHEREAS CERTAIN MEDITERRANEAN REGIONS OF THE COMMUNITY ARE IN AN UNFAVOURABLE SITUATION AS REGARDS AGRICULTURAL INCOMES AND SUFFER FROM UNDER-EMPLOYMENT NOT ONLY IN AGRICULTURE BUT ALSO GENERALLY ; WHEREAS THESE PROBLEMS ARE PARTICULARLY EVIDENT IN CORSICA ; WHEREAS THE ACTIVE AGRICULTURAL POPULATION FORMS A CONSIDERABLE PROPORTION OF THE TOTAL ACTIVE POPULATION IN THIS REGION ; WHEREAS ACTION SHOULD BE CONCENTRATED ON BASIC ASPECTS OF THE STRUCTURAL DEVELOPMENT OF THESE REGIONS WHICH WILL HAVE RAPID AND LASTING EFFECTS ON AGRICULTURAL INCOMES ; WHEREAS AGRICULTURAL PRODUCTION IN CORSICA IS SERIOUSLY AFFECTED BY A SEVERELY UNBALANCED WATER-SUPPLY SITUATION ; WHEREAS THE CAPACITY OF THE EXISTING RESERVOIRS AND MAIN CHANNELS IS MUCH GREATER THAN THAT OF THE IRRIGATION NETWORKS ; WHEREAS THE PROVISION OF SUCH IRRIGATION NETWORKS MUST BE SPEEDED UP BY MEANS OF COMMUNITY AID ; WHEREAS THE CONDITIONS AND LIMITS LAID DOWN IN ARTICLES 13 AND 19 OF COUNCIL DIRECTIVE 72/159/EEC OF 17 APRIL 1972 ON THE MODERNIZATION OF FARMS ( 3 ) ARE NOT WELL SUITED , AS REGARDS IRRIGATION , TO THE SPECIAL STRUCTURAL SITUATION IN CORSICA ; WHEREAS THE OPPORTUNITY SHOULD BE TAKEN TO REORIENTATE AGRICULTURAL PRODUCTION IN THE AREAS CONCERNED IN THESE REGIONS ; WHEREAS THESE OBJECTIVES SHOULD BE PURSUED BY MEANS OF A MEASURE COVERING CERTAIN AREAS CONCERNED IN CORSICA WITHIN THE FRAMEWORK OF A PROGRAMME EXTENDING OVER SEVERAL YEARS ; WHEREAS IT FOLLOWS FROM THE FOREGOING THAT THE MEASURES REFERRED TO ABOVE CONSTITUTE A COMMON MEASURE WITHIN THE MEANING OF ARTICLE 6 OF COUNCIL REGULATION ( EEC ) NO 729/70 OF 21 APRIL 1970 ON THE FINANCING OF THE COMMON AGRICULTURAL POLICY ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 2788/72 ( 2 ); WHEREAS IT IS THE TASK OF THE COMMISSION , AFTER RECEIVING THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , TO APPROVE A PROGRAMME SUBMITTED BY THE FRENCH REPUBLIC , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 1 . WITH A VIEW TO INCREASING AGRICULTURAL INCOMES IN CORSICA BY IMPROVING BASIC AGRICULTURAL STRUCTURES , THEREBY CONTRIBUTING TO THE MODERNIZATION OF FARMS , A COMMON MEASURE SHALL BE INTRODUCED TO ACCELERATE COLLECTIVE IRRIGATION OPERATIONS FROM RESERVOIRS AND MAIN CHANNELS AND THUS TO FACILITATE THE INTRODUCTION OF DEVELOPMENT PLANS WITHIN THE MEANING OF ARTICLES 2 AND 4 OF DIRECTIVE 72/159/EEC IN THE AREAS TO BE IRRIGATED , WHILE ADAPTING PRODUCTION TO MARKET REQUIREMENTS . 2 . THE MEASURES PROVIDED FOR IN THIS DIRECTIVE CONSTITUTE A COMMON MEASURE WITHIN THE MEANING OF ARTICLE 6 ( 1 ) OF REGULATION ( EEC ) NO 729/70 . ARTICLE 2 1 . THE CONDITIONS AND LIMITS LAID DOWN IN ARTICLES 13 ( 2 ) AND 19 ( 2 ) AND ( 3 ) OF DIRECTIVE 72/159/EEC SHALL NOT APPLY TO COLLECTIVE IRRIGATION OPERATIONS WHICH ARE THE SUBJECT OF THIS COMMON MEASURE . 2 . THE FINANCIAL CONTRIBUTION OF THE COMMUNITY MAY ONLY BE USED IN THE CONTEXT OF A PROGRAMME COVERING ALL THE AREAS TO BE IRRIGATED . THIS PROGRAMME SHALL BE SUBMITTED TO THE COMMISSION BY THE FRENCH REPUBLIC . 3 . THE PROGRAMME AND ANY AMENDMENTS THERETO SHALL BE EXAMINED AND APPROVED AFTER CONSULTATION OF THE COMMITTEE OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , HEREINAFTER CALLED ' THE FUND ' , ON THE FINANCIAL ASPECTS THEREOF , IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 18 ( 2 ) AND ( 3 ) OF DIRECTIVE 72/159/EEC . ARTICLE 3 THE PROGRAMME REFERRED TO IN ARTICLE 2 SHALL INCLUDE IN PARTICULAR THE FOLLOWING INFORMATION : ( A ) IN THE CASE OF COLLECTIVE IRRIGATION WORKS : - THE GEOGRAPHICAL AREAS COVERED BY THE PROGRAMME WHICH CAN BE EQUIPPED WITH AN IRRIGATION NETWORK USING EXISTING RESERVOIRS AND MAIN CHANNELS , - THE NUMBER OF HECTARES OF THE IRRIGATION AREAS TO BE EQUIPPED WITH IRRIGATION NETWORKS , AND THEIR LOCATION , - THE DESCRIPTION OF THE WORK NECESSARY AND THE TIMETABLE FOR THE WORK , - THE AVERAGE COST PER HECTARE OF AGRICULTURAL AREA AND THE ESTIMATED TOTAL COST OF THE PROGRAMME ; ( B ) IN THE CASE OF THE ORIENTATION OF PRODUCTION : - THE MEASURES DESIGNED TO ORIENTATE PRODUCTION IN PARTICULAR TOWARDS FODDER CROPS ( MAIZE , BARLEY , LUCERNE , CLOVER , FIELD BEANS , SORGHUM , SOYA , ETC .) AND THE DEVELOPMENT OF LIVESTOCK RAISING , - THE MEASURES PROPOSED TO ENSURE THAT THE COMMUNITY ' S FINANCIAL CONTRIBUTION TO INVESTMENTS IN THE PROCESSING AND MARKETING OF AGRICULTURAL PRODUCTS , PROVIDED FOR BY COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 3 ), AS AMENDED BY REGULATION ( EEC ) NO 1361/78 ( 4 ), CAN BE USED IN THE FIRST INSTANCE IN RESPECT OF PRODUCTION FROM THE IRRIGATED AREAS , - THE MEASURES TO EXCLUDE THE AREAS DEVOTED TO VINES FOR WINE-MAKING FROM THE COLLECTIVE WORKS PROPOSED BY THE PROGRAMME . ARTICLE 4 1 . EXPENDITURE INCURRED BY THE FRENCH REPUBLIC UNDER THE PROGRAMME REFERRED TO IN ARTICLE 2 FOR COLLECTIVE IRRIGATION WORKS UP TO A MAXIMUM OF 12 000 HECTARES AND 24 000 000 UNITS OF ACCOUNT SHALL BE ELIGIBLE FOR AID FROM THE GUIDANCE SECTION OF THE FUND . 2 . THE GUIDANCE SECTION OF THE FUND SHALL REIMBURSE 50 % OF THE ELIGIBLE EXPENDITURE TO THE FRENCH REPUBLIC . HOWEVER , THE AMOUNT OF ELIGIBLE EXPENDITURE MAY NOT EXCEED 3 000 UNITS OF ACCOUNT PER HECTARE IRRIGATED . ARTICLE 5 1 . THE DURATION OF THE MEASURE SHALL BE FIVE YEARS FROM THE DATE ON WHICH THIS DIRECTIVE IS TO APPLY . 2 . THE TOTAL ESTIMATED COST OF THE COMMON MEASURE TO BE BORNE BY THE FUND SHALL BE 12 000 000 EUROPEAN UNITS OF ACCOUNT FOR THE ENTIRE PERIOD . 3 . ARTICLE 6 ( 5 ) OF REGULATION ( EEC ) NO 729/70 SHALL APPLY TO THIS DIRECTIVE . ARTICLE 6 WHEN THE PROGRAMME REFERRED TO IN ARTICLE 2 ( 3 ) IS BEING APPROVED , THE COMMISSION SHALL , IN AGREEMENT WITH THE FRENCH REPUBLIC , LAY DOWN THE DETAILED RULES BY WHICH IT SHALL BE KEPT REGULARLY INFORMED OF THE PROGRESS OF THE PROGRAMME . THE FRENCH REPUBLIC SHALL AT THE SAME TIME DESIGNATE THE AGENCIES RESPONSIBLE FOR THE TECHNICAL EXECUTION OF THE PROGRAMME . ARTICLE 7 1 . REQUESTS FOR REIMBURSEMENT SHALL RELATE TO EXPENDITURE INCURRED BY THE FRENCH REPUBLIC DURING A SINGLE CALENDAR YEAR AND SHALL BE PRESENTED TO THE COMMISSION BEFORE 1 JULY OF THE FOLLOWING YEAR . 2 . AID FROM THE FUND SHALL BE DECIDED UPON IN ACCORDANCE WITH ARTICLE 7 ( 1 ) OF REGULATION ( EEC ) NO 729/70 . 3 . THE FUND MAY MAKE ADVANCE PAYMENTS IN ACCORDANCE WITH THE FINANCING ARRANGEMENTS ADOPTED BY THE FRENCH REPUBLIC AND ACCORDING TO THE PROGRESS OF THE PROJECTS . 4 . DETAILED RULES FOR THE APPLICATION OF THIS ARTICLE SHALL BE ADOPTED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 13 OF REGULATION ( EEC ) NO 729/70 . ARTICLE 8 THIS DIRECTIVE WILL APPLY AS SOON AS THE COUNCIL HAS TAKEN A DECISION ON THE COMMISSION PROPOSAL FOR AN AMENDMENT TO REGULATION ( EEC ) NO 729/70 . ARTICLE 9 THIS DIRECTIVE IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 6 FEBRUARY 1979 . FOR THE COUNCIL THE PRESIDENT P . MEHAIGNERIE